DETAILED ACTION
Second Nonfinal
Applicant’s argument with respect to Starrapid.com is persuasive.  Therefore, the previous rejections based on Starrapid.com are withdrawn.  This second nonfinal is issued to apply art not previously applied, specifically Rex Plastics (NPL #1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,899,917 to Bott in view of US Published Application 2010/0259036 to Taracko, Rex Plastics (NPL #1) and US Published Application 2006/0103157 to Raffler.
Regarding claim 1, Bott discloses a roof rack for a vehicle, comprising: a roof rail (26); a pad (54) on which the roof rail is mounted and that contacts the roof rail (Fig. 2); and a mounting coupling member (56) that is connected to the roof rail and protrudes from a lower portion of the roof rail (Fig. 2) wherein the mounting coupling member comprises: a screw (Fig. 2 – lower threaded portion of 56) that protrudes from a lower portion of the roof rail; an insert fixing part (Fig. 2 – upper portion of 56) that is connected to the screw; and an extended connector (Fig. 2 – enlarged middle portion of 56 between the narrower upper and lower portions of 56) in which the cross section of which is enlarged that is provided at a boundary between the screw and the insert fixing 
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered and some are persuasive while others are not persuasive.
As to applicant’s argument that Starrapid.com is not prior art (page 5), this argument is persuasive.  See the new rejection above based on Rex Plastics.
As to applicant’s argument that the prior art fails to disclose the claimed protrusions (page 6), see Bott Fig. 2, which includes protrusions (Fig. 2 – see outer ends of pad 54) that face the lower ends of the roof fail and protrude upwards obliquely by a predetermined gap.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734